DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claim 1 is currently amended.
Claim 2, 11-12 is original.
Claims 3-4 are cancelled.
Claims 5-10, 13-14 are previously presented.
Claims 15-20 are new.

Allowable Subject Matter

Claims 1-2, 5-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, closest prior art reference Fujita (US 2019/0084283) nor any prior art available discloses:
A two-resin composite/mixture wherein the thermoplastic resins are both crystalline and have crystallization temperatures and shear storage elastic moduli as recited in claim 1.
Closest prior art Fujita recognizes some but not all of the inherent properties of the resin composite but does not disclose:
“wherein the thermoplastic resin B has a shear storage elastic modulus of more than 10^7 Pa as measured at 100 C and 1 Hz”;
“wherein the thermoplastic resin (A) and the thermoplastic resin (B) are crystalline resins”.
Regarding claim 1, Fujita discloses an ABS-polyester mixture of resins, and while such resins were known to be thixotropic / shear thinning / shear thickening (see for example Brian – CA 2232100) they were not known to have crystallization temperatures and shear storage elastic moduli as claimed (with components with pure resin storage elastic moduli both smaller than 107 and larger than 107 of the different components) and not all of such materials would necessarily have the recited material properties as detailed in Applicant’s Remarks dated 5/26/2022.  
Examiner notes that while the Fujita reference finds the particular shear storage elastic moduli values of the individual resins to be overlapping the claimed resin mixture (i.e. a range of from less than 107 Pa to more than 107 Pa), Fujita does not disclose the temperature dependence of such properties and only teaches them at approximately room temperature.  The temperature dependence of these materials was NOT known in the art of additive manufacturing materials before the effective filing date.
Even though Ahn (JP 2010/516908) does teach an overlapping range of shear elastic storage moduli at elevated temperatures, it does not disclose a blend of materials with the recited properties and making a blend of materials with such properties would NOT have been obvious to one of ordinary skill in the art before the effective filing date.
Wetzel (US 2016/0281267) discloses manufacture of a core-sheath filament ([0019]) with a ABS core and PMMA exterior for additive manufacturing (see abs), but does not render obvious such a filament with the recited properties which are not necessarily inherent, as understood by one of ordinary skill in the art before the effective filing date.
Therefore, claim 1 is deemed allowable.

Regarding claim 15, none of the cited prior art or any prior art available discloses:
A similar filament as claim 1 in amorphous version/form is similarly allowable for similar reasons.
Therefore, claim 15 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743